Citation Nr: 0701031	
Decision Date: 01/12/07    Archive Date: 01/24/07

DOCKET NO.  04-10 657	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a higher initial rating for bilateral retinal 
detachments, currently evaluated as 40 percent disabling. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Tanya A. Smith, Counsel


INTRODUCTION

The veteran served on active duty from February 1960 to 
December 1962 and July 1991 to April 1992.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an April 2003 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.   

In September 2006, the veteran withdrew his request for a 
Board hearing and requested that his appeal be forwarded to 
the Board.  


FINDINGS OF FACT

1.  For the period prior to December 14, 2004, the veteran's 
bilateral retinal detachments were manifested by visual 
acuity of 5/200 (for rating purposes) in the right eye and 
visual acuity of no worse than 20/30 in the left eye. 

2.  For the period beginning December 14, 2004, the veteran's 
bilateral retinal detachments have been manifested by visual 
acuity of 5/200 (for rating purposes) in the right eye and 
20/60-1 in the left eye. 


CONCLUSIONS OF LAW

1.  The criteria for an initial rating in excess of 40 
percent for bilateral retinal detachments have not been met 
for the period prior to December 14, 2004.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.76a, 4.83, 4.84a, Diagnostic 
Codes 6008, 6062-6079 (2006).

2.  The criteria for a higher initial rating of 60 percent, 
but not higher, for bilateral retinal detachments have been 
met for the period beginning December 14, 2004.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.76a, 4.83, 4.84a, 
Diagnostic Codes 6008, 6062-6079 (2006).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2005), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2006), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA must also request 
that the veteran provide any evidence in the claimant's 
possession that pertains to the claim.  

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C.  § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the originating agency provided the 
veteran with the notice required under the VCAA, to include 
notice that he should submit any pertinent evidence in his 
possession, by a letter mailed in February 2005, after the 
initial adjudication of the claim.  The veteran was also 
provided with the requisite notice with respect to the 
effective-date element of his claim in a March 2006 letter.  

In regard to VA's duty to assist, the record reflects that VA 
assisted the veteran by affording him appropriate 
examinations that evaluated the severity of his service-
connected bilateral eye disability.  Neither the veteran nor 
his representative has identified any outstanding evidence, 
to include medical records, that could be obtained to 
substantiate his claim.  In fact, in his response to the VCAA 
letter, the veteran reported that he had no additional 
evidence to submit at that time.  The Board is also unaware 
of any outstanding evidence that could be obtained to 
substantiate the claim.  Therefore, the Board is satisfied 
that the originating agency has complied with the duty to 
assist requirements of the VCAA and the implementing 
regulation. 

Following the provision of the completion of all indicated 
development of the record, the originating agency 
readjudicated the veteran's claim.  There is no indication in 
the record or reason to believe that the ultimate decision of 
the originating agency would have been different had complete 
VCAA notice been provided at an earlier time.

The Board is also satisfied that any procedural errors in the 
development and consideration of the claim by the originating 
agency were insignificant and non-prejudicial to the veteran.  

Accordingly, the Board will address the merits of the claim.  





Legal Criteria

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2006).  The percentage ratings in the Rating 
Schedule represent, as far as can be practicably determined, 
the average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2006).

It is the responsibility of the rating specialist to 
interpret reports of examination in the light of the whole 
recorded history, reconciling the various reports into a 
consistent picture so that the current rating may accurately 
reflect the elements of disability present.  38 C.F.R. § 4.2 
(2006).

When there is a question as to which of two evaluations to 
apply, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating, otherwise the lower rating shall be 
assigned.  38 C.F.R. § 4.7 (2006).

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. §§ 3.102, 4.3 (2006).

The veteran is in receipt of a 40 percent rating, which 
represents the initial rating assignment.  In Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that evidence 
to be considered in the appeal of an initial assignment of a 
disability rating was not limited to that reflecting the then 
current severity of the disorder.  Cf. Francisco v. Brown, 7 
Vet. App. 55, 58 (1994) (providing that where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern).  The Court also discussed 
the concept of the "staging" of ratings, finding that, in 
cases where an initially assigned disability evaluation has 
been disagreed with, it was possible for a veteran to be 
awarded separate percentage evaluations for separate periods 
based on the facts found during the appeal period.  
Fenderson, 12 Vet. App. at 126-28.

Under Diagnostic Code 6008, detachment of the retina, in 
chronic form, is to be rated from 10 percent to 100 percent 
for impairment of visual acuity or field loss, pain, rest-
requirements, or episodic incapacity, combining an additional 
rating of 10 percent during continuance of active pathology.  
38 C.F.R. § 4.84a (2006).  The minimum rating during active 
pathology is 10 percent.    


Analysis

The veteran's service-connected bilateral retinal detachments 
are currently assigned a 40 percent rating under Diagnostic 
Codes 6008 and 6076.  

The service medical records show that the veteran sustained a 
small retinal tear and shallow detachment in the left eye in 
1987 and a detachment of the right retina in 1993.  

In March 2003, a VA eye examination revealed best corrected 
distant visual acuity of 20/400 in the right eye, which is 
interpreted as 5/200 for rating purposes, and best corrected 
distant visual acuity of 20/30 in the left eye.  His visual 
field deficit in the left eye was full to confrontation.  As 
for the right eye, the visual field deficit was not 
accurately measurable due to poor visual acuity.  The 
examiner noted a diagnosis of bilateral retinal detachments 
with restored vision in the left eye and poor vision in the 
right eye.  A February 2004 private examination report notes 
that the veteran had best corrected visual acuity of 20/CF 
[counting fingers] at 8 feet in the right eye, which is 
interpreted as 5/200 for rating purposes, and best corrected 
visual acuity of 20/25 in the left eye.  The report further 
shows impairment of the veteran's field of vision in both 
eyes, which included blind spots.  The foregoing findings 
only meet the criteria for the currently assigned 30 percent 
rating and combined additional rating of 10 percent for 
active pathology of the eye disability.  

On December 14, 2004, a VA eye examination revealed best 
corrected distant visual acuity of CF at four feet in the 
right eye, which is interpreted as 5/200 for rating purposes, 
and best corrected distant visual acuity of 20/60-1 in the 
left eye.  The examination showed decreased field of vision 
in both eyes with retinal, macular, and corneal scarring.  
The Rating Schedule recognizes that a veteran's visual acuity 
may fall between the specified Snellen's test levels.  In 
applying the ratings for impairment of visual acuity, a 
person not having the ability to read at any one of the 
scheduled steps or distances, but reading at the next 
scheduled step or distance, is to be rated as reading at this 
latter step or distance.  38 C.F.R. § 4.83 (2006).  Here, the 
veteran can read at 20/70 but cannot read at 20/50 in the 
left eye; therefore, he should be rated as seeing at 20/70.  
Consequently, the visual acuity demonstrated in both eyes on 
examination corresponds to the criteria associated with a 
higher rating of 50 percent to be combined with an additional 
10 percent for continued active pathology of the eye 
disability.  

As noted above, the Board must also consider whether the 
veteran would be entitled to a higher rating if his bilateral 
eye disability were rated based on impairment of field loss.  

The average concentric contraction of visual fields shown at 
the December 2004 VA examination are as follows:  

Right eye, 46 degrees [(normal temporally 85 degrees, exam 
showed 62 degrees, loss of 23 degrees; normal down temporally 
85 degrees, exam showed 63 degrees, loss of 22 degrees; 
normal down 65 degrees, exam showed 55 degrees, loss of 10 
degrees; normal down nasally 50 degrees, exam showed 38 
degrees, loss of 12 degrees; normal nasally 60 degrees, exam 
showed 35 degrees, loss of 25 degrees; normal up nasally 55 
degrees, exam showed 32 degrees, loss of 23 degrees; normal 
up 45 degrees, exam showed 32 degrees, loss of 13 degrees; 
normal up temporally 55 degrees, exam showed 48 degrees, loss 
of 7 degrees) (total 500 degrees minus total degrees lost of 
135 equals 365 remaining degrees of visual field divided by 
8, which represents the average contraction for rating 
purposes, 45.63)];

Left eye, 51 degrees [(normal temporally 85 degrees, exam 
showed 68 degrees, loss of 17 degrees; normal down temporally 
85 degrees, exam showed 68 degrees loss of 17 degrees; normal 
down 65 degrees, exam showed 57 degrees, loss of 8 degrees; 
normal down nasally 50 degrees, exam showed 46 degrees, loss 
of 4 degrees; normal nasally 60 degrees, exam showed 45 
degrees, loss of 15 degrees; normal up nasally 55 degrees, 
exam showed 42 degrees, loss of 13 degrees; normal up 45 
degrees, exam showed 35 degrees, loss of 10 degrees; normal 
up temporally 55 degrees, exam showed 50 degrees, loss of 5 
degrees) (total 500 degrees minus total degrees lost of 89 
equals 411 remaining degrees of visual filed divided by 8, 
which represents the average contraction for rating purposes, 
51.38)].

Ratings for impairment of field vision may be based on 
concentric contraction or based on an equivalent visual.  In 
both eyes, the veteran had concentric contraction of visual 
field between 60 and 45 degrees, which would warrant a 20 
percent rating under Diagnostic Code 6080 to be combined with 
an additional 10 percent for continued active pathology of 
the eye disability.  The equivalent visual acuity is 20/50 
evaluated as 10 percent disabling under the Ratings for 
Central Visual Acuity Impairment.  Neither eye demonstrated 
loss of half of the nasal or temporal field of visuals.

Thus, it is to the veteran's advantage to rate the bilateral 
eye disability on the basis of impairment of central visual 
acuity rather than field loss.  As for the remaining criteria 
associated with Diagnostic Code 6008, the veteran does not 
contend, nor does the evidence show that his bilateral eye 
disability is productive of pain, rest-requirements, or 
periods of incapacitation.  Accordingly, the Board finds that 
the disability warrants a 40 percent rating during the 
initial evaluation period prior to December 14, 2004, and a 
60 percent rating from that date.  

The Board has considered whether there is any other schedular 
basis for granting a higher rating but has found none.  

The Board has also considered whether the case should be 
referred to the Director of the VA Compensation and Pension 
Service for extra-schedular consideration under 38 C.F.R. § 
3.321(b)(1) (2006).  The record reflects that the veteran has 
not required frequent hospitalizations for his service-
connected bilateral eye disability and that the 
manifestations of the disability are contemplated by the 
schedular criteria.  In sum, there is no indication in the 
record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned rating.  Accordingly, the Board has determined that 
referral of this case for extra-schedular consideration is 
not warranted.


ORDER

The Board having determined that the bilateral retinal 
detachments warrant a 40 percent rating during the initial 
evaluation period prior to December 14, 2004, and a 60 
percent rating from that date, the appeal is granted to this 
extent and subject to the legal criteria governing the 
payment of monetary benefits.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


